Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Applicant’s Remarks
Applicant’s arguments and remarks, filed on 12/08/2021 (hereinafter Remarks), are acknowledged, and have been fully considered.

Allowable Subject Matter
Claims 1-14 are allowed.

Reason for Allowance
The present invention is directed to a method for communication of integrated access and backhaul node in wireless network.
Each independent claim identifies the uniquely distinct features, particularly:
receiving, from an upper node, (i) configuration information for a random access of a user equipment (UE) and (ii) at least one parameter related to the random access of the IAB node; and
performing the random access of the IAB node based on the configuration information and the at least one parameter, 
wherein the at least one parameter includes a weight used for a first periodicity of a resource for the random access of the IAB node, and


The closest prior art:
Islam (US 20190342904 A1) discloses a method for providing system information (SI) for access and backhauling in a wireless network.
Islam ‘180 (US 20200015180 A1) discloses a method for physical random access configuration periodicity extension in backhaul links.
Pan (US 10306620 B2) discloses uplink grant, downlink assignment and search space method and apparatus in carrier aggregation.
All the prior art disclose conventional method for communication of integrated access and backhaul node in wireless network, either singularly or in combination, fail to anticipate or render the above features obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUNG LIU/Primary Examiner, Art Unit 2473